

Exhibit 10.18


SYMANTEC CORPORATION
EXECUTIVE RETENTION PLAN
(as amended and restated on February 2, 2015)


This Executive Retention Plan (the “Plan”), as amended and restated, applies to
two groups of beneficiaries (i) the Chief Executive Officer (“CEO”), President,
Executive Vice Presidents and other executive officers of Symantec Corporation
(the “Company”) who are designated as “Group 1” beneficiaries by the Company’s
Compensation Committee; and (ii) without duplication of those designated as
“Group 1” beneficiaries under clause (i) above, all employees of the Company who
are at the Senior Vice President or Vice President level, plus any other
employees who are designated as “Group 2” beneficiaries by the Company’s
Compensation Committee, based on recommendations made by the CEO (the Group 1
and Group 2 beneficiaries are collectively defined as the “Designated
Beneficiaries”). For purposes of the Plan, the term “Company” shall include any
direct or indirect subsidiary of Symantec Corporation to which a Designated
Beneficiary is an employee.


1.
Acceleration of Equity Compensation Awards.



If the employment of a Group 1 beneficiary is terminated by the Company other
than for Cause, or if the Group 1 beneficiary resigns following a Constructive
Termination, in either case within 12 months after a Change in Control, and
contingent upon the Designated Beneficiary’s delivery of an effective Release
pursuant to the requirements of Section 5 below, all Equity Compensation Awards
granted by the Company to such Group 1 beneficiary shall become fully vested
and, if applicable, exercisable; provided that, vesting acceleration for
performance-based restricted stock units granted to a Designated Beneficiary
shall be as set forth in the applicable agreement or appendix underlying such
restricted stock unit. Acceleration of vesting will not occur if there is no
Change in Control within 12 months prior to such termination by the Company
other than for Cause or Constructive Termination.


If the employment of a Group 2 beneficiary is terminated by the Company other
than for Cause within 12 months after a Change in Control, and contingent upon
the Designated Beneficiary’s delivery of an effective Release pursuant to the
requirements of Section 5 below, all Equity Compensation Awards granted by the
Company to such Group 2 beneficiary shall become fully vested and, if
applicable, exercisable; provided that, vesting acceleration for
performance-based restricted stock units granted to a Designated Beneficiary
shall be as set forth in the applicable agreement or appendix underlying such
restricted stock unit. Acceleration of vesting will not occur if there is no
Change in Control within 12 months prior to such termination by the Company
other than for Cause.


Notwithstanding the foregoing and to the extent applicable, (i) the acceleration
of vesting (and, if applicable, the exercisability of Equity Compensation Awards
granted by the Company to such Designated Executive) described hereunder shall
only occur in the event that such acceleration would not result in the
Designated Beneficiary becoming subject to interest or taxes under Section 409A
(a)(1)(B) of the Code, and (ii) any settlement of Equity Compensation Awards
that are restricted stock units shall occur on the 61st day following the
accelerated vesting provided under this Section 1


2.
Payment of Cash Severance to Certain Designated Beneficiaries.



If the employment of a Group 1 beneficiary is terminated by the Company other
than for Cause, or if the Group 1 beneficiary resigns following a Constructive
Termination, in either case within 12 months after a Change in Control, and
contingent upon the Designated Beneficiary’s delivery of an effective Release
pursuant to the requirements of Section 5 below, such Designated Beneficiary
shall be entitled to receive a cash payment equal to one (1) times the sum of
such Designated Beneficiary’s base salary plus the Designated Beneficiary’s
target payout under the applicable Annual Incentive Plan then in effect for such
Designated Beneficiary. The foregoing payment will not be made if there is no
Change in Control within 12 months prior to such termination other than for
Cause or Constructive Termination.


If the employment of a Group 2 beneficiary is terminated by the Company other
than for Cause within 12 months after a Change in Control, and contingent upon
the Designated Beneficiary’s delivery of an effective Release pursuant to the
requirements of Section 5 below, such Designated Beneficiary shall be entitled
to receive a cash payment equal to one (1) times the sum of such Designated
Beneficiary’s base salary plus the Designated Beneficiary’s target payout under
the applicable Annual Incentive Plan then in effect for such Designated
Beneficiary; provided that such benefit shall not be provided to any Group 2
beneficiary who is not at the Senior Vice President level or above. The
foregoing payment will not be made if there is no Change in Control within 12
months prior to such termination.

1

--------------------------------------------------------------------------------



Any payments of severance pursuant to this Section 2 will be made in a single,
lump-sum payment minus taxes, any amounts owed to the Company, and any legally
required deductions. If payable, severance will be paid on the 61st day
following such termination giving rise to the right to such payment.


3.
Definitions.



Unless defined elsewhere herein, for purposes of the Plan, the following shall
have the meaning as set forth below:


“Cause” means (i) gross negligence or willful misconduct in the performance of
duties to the Company (other than as a result of a disability) that has resulted
or is likely to result in substantial and material damage to the Company, after
a demand for substantial performance is delivered by the Company which
specifically identifies the manner in which it believes the Designated
Beneficiary has not substantially performed his/her duties and provides the
Designated Beneficiary with a reasonable opportunity to cure any alleged gross
negligence or willful misconduct; (ii) commission of any act of fraud with
respect to the Company or its affiliates; or (iii) conviction of a felony or a
crime involving moral turpitude causing material harm to the business and
affairs of the Company. No act or failure to act by the Designated Beneficiary
shall be considered "willful" if done or omitted by the Designated Beneficiary
in good faith with reasonable belief that such action or omission was in the
best interest of the Company.


“Change in Control” means (i) any person or entity becoming the beneficial
owner, directly or indirectly, of securities of the Company representing forty
(40%) percent of the total voting power of all its then outstanding voting
securities, (ii) a merger or consolidation of the Company in which its voting
securities immediately prior to the merger or consolidation do not represent, or
are not converted into securities that represent, a majority of the voting power
of all voting securities of the surviving entity immediately after the merger or
consolidation, (iii) a sale of substantially all of the assets of the Company or
a liquidation or dissolution of the Company, or (iv) individuals who, as of the
date of adoption of this Plan, constitute the Board of Directors (this body, the
“Board,” and these members constituting, the "Incumbent Board") cease for any
reason to constitute at least a majority of such Board; provided that any
individual who becomes a director of the Company subsequent to the date of
adoption of this Plan, whose election, or nomination for election by the Company
stockholders, was approved by the vote of at least a majority of the directors
then in office shall be deemed a member of the Incumbent Board; provided that,
in each cases (i)-(iv) of this definition, a transaction or series of
transactions shall only constitute a Change in Control if it also satisfies the
requirements of a change in control under U.S. Treasury Regulation
1.409A-3(i)(5)(v), 1.409A-3(i)(5)(vi), or 1.409A-3(i)(5)(vii).


“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.


“Constructive Termination” means the occurrence of any of the following
conditions without the written consent of such Group 1 beneficiary; provided,
however, that with respect to each of the following, the applicable Designated
Beneficiary must (a) within thirty (30) days following its occurrence, deliver
to the Company a written explanation specifying the specific basis for such
Designated Beneficiary’s belief that the Designated Beneficiary is entitled to
terminate such employment as a result of a Constructive Termination, (b) give
the Company an opportunity to cure any of the following within thirty (30) days
following delivery of such explanation and (c) provided the Company has failed
to cure any of the foregoing within such thirty (30) day cure period, such
Designated Beneficiary must resign employment with the Company (or any successor
thereto) within ten (10) days following expiration of such cure period:


(a)
a material decrease in the Group 1 beneficiary’s base salary or target bonus, or
a substantial reduction of other compensation and benefits, from that in effect
immediately prior to the Change in Control;



(b)
the relocation of a Group 1 beneficiary’s work place for the Company to a
location more than 25 miles from the location of such Group 1 beneficiary’s work
place prior to the Change in Control;



(c)
the assignment of responsibilities and duties that are not the Substantive
Functional Equivalent of the position which the Group 1 beneficiary occupied
immediately preceding the Change in Control; or



(d)
any material breach by the Company of the terms of this Plan.



“Equity Compensation Award” shall mean any award of stock options, restricted
stock, restricted stock units, stock appreciation rights or such other equity
compensation award held by a Designated Beneficiary granted under an equity
compensation plan of the Company, including, without limitation, the Company’s
1996 Equity Incentive Plan, its 2004 Equity Incentive Plan, its 2013 Equity
Incentive plan, and any equity compensation award assumed by the Company in
prior acquisitions.



2

--------------------------------------------------------------------------------



“Substantive Functional Equivalent” means an employment position occupied by a
Group 1 beneficiary after the Change in Control that:


(a)
is in a substantive area of competence (such as, accounting; engineering
management; executive management; finance; human resources; marketing, sales and
service; operations and manufacturing; etc.) that is consistent with such Group
1 beneficiary’s experience;



(b)
requires a Group 1 beneficiary to serve in a role and perform duties that are
functionally equivalent to those performed by the Group 1 beneficiary prior to
the Change in Control,



(c)
does not otherwise constitute a material, adverse change in the Group 1
beneficiary’s responsibilities or duties, as measured against the Group 1
beneficiary’s responsibilities or duties prior to the Change in Control, in each
case, causing it to be of materially lesser rank or responsibility.



Notwithstanding the foregoing, any change in role, responsibilities or duties
that is solely attributable to the change in the Company’s status from that of
an independent company to that of a subsidiary of the newly controlling entity
shall not constitute a change in role, responsibilities or duties for purposes
of claims (b) or (c) above.


4.
No Employment Agreement.



This Plan does not obligate the Company to continue to employ a Designated
Beneficiary for any specific period of time, or in any specific role or
geographic location. Subject to the terms of any applicable written employment
agreement between Company and a Designated Beneficiary, the Company may assign a
Designated Beneficiary to other duties, and either the Company or the Designated
Beneficiary may terminate Designated Beneficiary’s employment at any time for
any reason.


5.
Release of Claims.



Notwithstanding anything to the contrary in this Plan, the Designated
Beneficiary shall not be entitled to any of the benefits under this Plan
(including as incorporated into any applicable award agreement) unless the
Designated Beneficiary has signed and satisfied all conditions to deliver an
effective and non-revocable release of claims in a form satisfactory to the
Company within sixty (60) days following the Designated Beneficiary’s
termination of employment (this instrument, the “Release”).


6.
Deductions and Withholding.



The Company may withhold or require payment of all applicable taxes which the
Company determines are required to be withheld in accordance with applicable
statutes and/or regulations.


7.
Governing Law.



This Plan shall be subject to, and governed by, the laws of the State of
California applicable to agreements made and to be performed entirely therein.


8.
Amendment or Termination.



This Plan may be amended or terminated by the Board of Directors prior to a
Change in Control. Notwithstanding the foregoing, no amendment or termination of
this Plan shall reduce any Designated Beneficiary’s rights or benefits that have
accrued and become payable under this Plan before such amendment or termination.


9.
Section 280G



In the event that the benefits provided for in this Plan or otherwise payable to
the Designated Beneficiary (i) constitute “parachute payments” within the
meaning of Section 280G of the Code and (ii) but for this Section 9, would be
subject to the excise tax imposed by Section 4999 of the Code, then, the
Designated Beneficiary’s benefits under this Plan shall be payable either (i) in
full, or (ii) as to such lesser amount which would result in no portion of such
benefits being subject to the excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Designated Beneficiary on an after-tax basis, of the
greatest amount of benefits under this Plan, notwithstanding  that all or some
portion of such benefits may be taxable under Section 4999 of the Code. 
Reduction in either cash payments or equity compensation benefits shall be made
pro-rata between and among

3

--------------------------------------------------------------------------------



benefits which are subject to Section 409A of the Code and benefits which are
exempt from Section 409A of the Code. Unless the Company and the Designated
Beneficiary otherwise agree in writing, any determination required under this
Section 9 shall be made in writing by the Company’s independent public
accountants (the “Accountants”), whose determination shall be conclusive and
binding upon the Designated Beneficiary and the Company for all purposes.  For
purposes of making the calculations required by this Section 9, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  The Company and the
Designated Beneficiary shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 9.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 9.


10.
Section 409A.



To the extent that (i) any payments to which the Designated Beneficiary becomes
entitled under this Plan in connection with a separation from service constitute
nonqualified deferred compensation subject to Code Section 409A, and (ii) the
Designated Beneficiary is deemed at the time of the separation from service to
be a specified employee (as such term is defined in U.S. Treasury Regulation
1.409A-1(i)), then such payment or payments shall not be made or commence until
the earlier of (A) the expiration of the six-month period measured from the date
of the Designated Beneficiary 's separation from service with the Company, or
(B) the Designated Beneficiary 's date of death following such separation from
service; provided, however, that such delay shall only be effected to the extent
required to avoid adverse tax treatment to the Designated Beneficiary ,
including (without limitation) the additional twenty percent (20%) tax for which
the Designated Beneficiary would otherwise be liable under Section 409A(a)(l)(B)
in the absence of such delay. Upon the expiration of the applicable delay
period, any payments which would have otherwise been made during that period in
the absence of this paragraph shall be paid to the Designated Beneficiary or his
or her beneficiary in one lump sum (without interest). The provisions of this
Plan are intended to be exempt from or otherwise comply with the provisions of
Section 409A of the Code. If any provision of this Plan is subject to more than
one interpretation or construction, such ambiguity shall be resolved in favor of
that interpretation or construction which is consistent with such provisions not
being subject to the provisions of Section 409A, and for any payments where such
construction is not tenable, that those payments comply with Section 409A to the
maximum permissible extent. To the extent any payment under this Plan may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment shall be deemed a short-term deferral, even if it may also qualify for
an exemption from Section 409A under another provision of Section 409A. Payments
pursuant to this Agreement (or referenced in this Agreement) are intended to
constitute separate payments for purposes of U.S. Treasury Regulation
1.409A-2(b)(2).





4